Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15-16, 22-23 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shankar et al (US 2016/018973).
 
As per claim 1 Shankar et al figures 2-5 and discloses:   A sensory feedback system comprising: a central processing unit { [0006] Electrical signals generated by the micro-sensors are made available at contact pads to which connecting wires can be coupled to extract the sensor signals for transmission from the glove to a microprocessor located in a different part of the glove or external to the glove.} ; a glove 150, having a palm portion 165, a dorsal portion 152, and at least one finger member; a microcontroller 162 secured to the glove 150, wherein the microcontroller 162 facilitates transmission of one or more signals between the central processing unit and a sensor system, the sensor system comprising:  at least one flex sensor 158 secured to the at least one finger member; at least one input sensor, wherein the at least one input sensor generates an impact signal in a user environment which transmits into a corresponding action in an XR environment { [0002] The present disclosure generally relates to wearable technology and, in particular, to virtual reality gloves having embedded capacitive micro-sensors.} at least one output sensor, wherein the at least one output sensor receives a haptic signal { [0064] The VR space generation module 516 generates or assists in the virtual environment or space presented in the HMD 102. Haptic response processing module 518 receives the virtual object data and the virtual space data from the object configuration matrix rendering module 514 and the VR space generation module 516. Haptic response processing module uses the virtual object data and virtual space data to calculate corresponding haptic instructions for the peripheral devices 504, the head mounted display 102, and/or the gloves 502 that are in contact or use by the user. } from the XR environment which transmits into a corresponding user-experienced sensation at the at least one output sensor in the user environment { [0032] FIG. 5 shows magnified views of one exemplary compact micro-sensor structure. FIG. 5 shows a top plan view of a micro-sensor component layout 170. The compact micro-sensor structures shown include a horizontal flexure micro-sensor 158a, a vertical flexure micro-sensor 158b, and a capacitive pressure micro-sensor 166 in the form of a parallel plate capacitor. The vertical and horizontal flexure micro-sensors 158a and 158b sense corresponding horizontal and vertical components of hand motion, respectively, from which a resultant hand motion can be calculated by a microprocessor, e.g., a microprocessor located on board the ASIC 162. The interdigitated left and right hand combs 157, 159 have metallic comb fingers 172 with associated tips 174. As previously indicated, at the locations shown in FIGS. 2 and 3, the individual flexure micro-sensors 158a and 158b can be placed at each location where there is a joint, in order to sense flexure of the joint. Further, the capacitive parallel plate sensor 166 can be positioned as shown in FIG. 4 on the palm side of the hand and fingers. Alternatively, the combination sensor 170 which includes all three individual sensors in single micro-sensor packet can be positioned at each of the locations shown in FIGS. 2, 3, and 4. Thus, the single sensor location can output signals which indicate pressure or compression at the location and the same sensor module 170 will also output flexure in an X-axis or a Y-axis direction. Accordingly, the single sensor 170 is able to sense in the Y direction and the X direction using sensors 158a and 158b, respectively, and in the Z direction using sensor 166. Sensor 170 is a compact sensor which outputs changes in any one of three dimensions at any particular location, and thus is a three-dimensional micro-sensor for hand movements and pressure points at any location in which it is positioned.} ; and an inertial movement unit 170 secured to the dorsal portion 152 of the glove 150

As per claim 2 Shankar et al depicts in figures 2-5 and discloses: The sensory feedback system of claim 1, wherein the at least one flex sensor 158 is secured at a position selected from the group consisting of the top side of the at least one finger member, the bottom side of the at least one finger member, a left side of the at least one finger member, and a right side of the at least one finger member.

As per claim 15 Shankar et al depicts in figures 2-4 and discloses:   The sensory feedback system of claim 1, wherein the at least one flex sensor 158 has a linear configuration and extends along at least a portion of the at least one finger member.  

As per claim 16 Shankar et al depicts in figures 2-5 and discloses: The sensory feedback system of claim 1, wherein the at least one flex sensor 158 monitors a flexure of the at least one finger member and transmits the flexure of the at least one finger member to the microcontroller 162. { [0006] Alternatively, an active wireless transmitter on board an application specific integrated circuit (ASIC) can be embedded in the smart glove to relay real time sensor data to a remote processor. A thin form factor allows the smart glove to be worn by a wide variety of users and in a wide range of situations.}

As per claim 22 Shankar et al discloses: The sensory feedback system of claim 1, wherein the inertial movement unit 170 detects rotation of the glove 150 in the x, y, and z dimensions. { [0032] Alternatively, the combination sensor 170 which includes all three individual sensors in single micro-sensor packet can be positioned at each of the locations shown in FIGS. 2, 3, and 4. Thus, the single sensor location can output signals which indicate pressure or compression at the location and the same sensor module 170 will also output flexure in an X-axis or a Y-axis direction. Accordingly, the single sensor 170 is able to sense in the Y direction and the X direction using sensors 158a and 158b, respectively, and in the Z direction using sensor 166. Sensor 170 is a compact sensor which outputs changes in any one of three dimensions at any particular location, and thus is a three-dimensional micro-sensor for hand movements and pressure points at any location in which it is positioned. }

As per claim 23 Shankar et al depicts in figures 3 and 5 and discloses: The sensory feedback system of claim 1, wherein the inertial movement unit 170 is secured to a central portion of the dorsal portion 152 of the glove 150. { [0032]  Accordingly, the single sensor 170 is able to sense in the Y direction and the X direction using sensors 158a and 158b, respectively, and in the Z direction using sensor 166. }

As per claim 26 Shankar et al depicts in figure 3 and discloses:   The sensory feedback system of claim I, wherein at least one of the at least one input sensor 166 and the at least one output sensor 166 is secured to the bottom side of the at least one finger member.  

As per claim 27 Shankar et al depicts in figure 4 and discloses:   The sensory feedback system of claim 1, wherein at least one of the at least one input sensor and the at least one output sensor is secured to the palm portion 165 of the glove 150.   

Claims 4-14, 17, 19-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shankar et al (US 2016/0187973) in view of Rimon et al (US 2016/0274662).

Shankar et al discloses the claimed invention. See description supra.  However, Shankar et al is silent as to a light-emitting diode tracking system including the location, pattern and number of light-emitting diodes on the sensory feedback system.

Regarding claims 4 and 25 Rimon et al depicts in figure 14 and discloses: The sensory feedback system of claim 1, further comprising: a light-emitting diode tracking system, the light-emitting diode tracking system comprising: at least one light-emitting diode 1404A-F secured to the glove 502; and at least one light sensor 108 for receiving a tracking input from the at least one light-emitting diode 1404A-F and transmitting the tracking input to the central processing unit 106. { [0082] The tracking marks 1404A-F can include passive markings such as a different color or reflective or other highlighting method of a portion of strategic locations on the glove. For example the fingertips, the thumb tip, the back of the hand and so forth. It should be understood that more than the six tracking marks displayed can be included. In another implementation, the tracking marks 1404A-F can include active markings such as lights or LEDs in addition to or instead of the passive markings. The active markings can be tracked by the game console 106 in the images captured by the camera.}

Regarding claim 5 Rimon et al depicts in figure 14 and discloses: The sensory feedback system of claim 4, wherein the at least one light-emitting diode 1404A-F and the at least one light sensor 108 define a tracking space.

Regarding claim 6 Rimon et al discloses: The sensory feedback system of claim 4, wherein the light-emitting diode tracking system tracks a position of the glove 502 in a user environment and transmits the position of the glove 502 to the XR environment. { [0064] The VR space generation module 516 generates or assists in the virtual environment or space presented in the HMD 102. Haptic response processing module 518 receives the virtual object data and the virtual space data from the object configuration matrix rendering module 514 and the VR space generation module 516. Haptic response processing module uses the virtual object data and virtual space data to calculate corresponding haptic instructions for the peripheral devices 504, the head mounted display 102, and/or the gloves 502 that are in contact or use by the user. }

Regarding claim 7 Rimon et al depicts in figure 14 and discloses: The sensory feedback system of claim 4, wherein the light-emitting diode tracking system comprises light-emitting diodes 1404A-F and at least one light-emitting diode 1404A-F is secured to the top side of the at least one finger member, at least one light-emitting diode 1404A-F is secured to the light-emitting diode 1404A-F is secured to the glove 502, and at least one light-emitting diode 1404A-F is secured to the glove 502.

Regarding claim 8 Rimon et al discloses: The sensory feedback system of claim 4, wherein the at least one light-emitting diode 1404A-F is secured to the glove 502 to the top side of the at least one finger member, the glove 502, or the palm portion of the glove 502.

Regarding claim 9 Rimon et al discloses: The sensory feedback system of claim 8, wherein the light-emitting diode tracking system comprises at least two light-emitting diodes 1404A-F.

Regarding claim 10 Rimon et al discloses: The sensory feedback system of claim 9, wherein when the at least two light-emitting diodes 1404A-F are secured on the  of the glove 502 or on the glove 502, the at least two light-emitting diodes 1404A-F are 

Regarding claim 11 Rimon et al discloses: The sensory feedback system of claim 10, wherein the 

Regarding claim 12 Rimon et al discloses: The sensory feedback system of claim 10, wherein the light-emitting diode tracking system comprises light-emitting diodes 1404A-F and at least two light-emitting diodes 1404A-F are secured to the glove 502 and at least two light-emitting diodes 1404A-F are secured to the glove 502.

Regarding claim 13 Rimon et al discloses: The sensory feedback system of claim 12, wherein the at least two light-emitting diodes 1404A-F secured on the glove 502 are arranged in a glove 502 are arranged in 

Regarding claim 14 Rimon et al discloses: The sensory feedback system of claim 13, wherein the first 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the feedback system of Shankar et al with light-emitting diodes as taught by Rimon et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a sensory feedback system with a light-emitting diode tracking system to provide a simple, yet effective, way to track movement of a user wearing a glove.

It also would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify the location, pattern and number of light-emitting diodes on the sensory feedback system of Shankar et al as modified by Rimon et al.  The rationale is as follow: The purpose of the light-emitting diode tracking systems is to track movement of the fingers and the user’s hand.  The diodes need not be at least four in number, have a specific pattern or located on a bottom side, dorsal portion or palm portion of a glove to track the user’s fingers and hand.  Realizing this, one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a light-emitting diode tracking system with at least four diodes in a specific pattern located on the bottom side, dorsal portion and palm portion to track the hand in a more granular and accurate fashion thereby increasing the immersion of the user in the feedback system.

Regarding claim 17 Rimon et al depicts in figure 5 and discloses: The sensory feedback system of claim 1, wherein at least one of the at least one input sensor is an impact sensor and at least one of the at least one output sensor is a haptic feedback sensor. { [0053] FIG. 5 is a simplified schematic of a system 500 for providing feeling and/or texture of virtual objects to the user, e.g., when interacting with a virtual environment, in accordance with one of the disclosed embodiments. Generally, tracking or texture feedback is referred to as haptic feedback. Feeling, as used herein, may include the sensation detected by a human body part in response to receiving or coming into contact with an object, surface, texture, shape or thing. In some embodiments, the haptic feedback may provide both a texture and a feeling to the texture. }

Regarding claim 19 Rimon et al discloses: The sensory feedback system of claim 17, the haptic feedback sensor comprising a haptic [0054] With the above description in mind, the game console 106 may include a content selection module 506, an input device interface 512, an object configuration matrix rendering module 514, of virtual reality (VR) space generation module 516 and a haptic response process module 518. The content selection module 506 includes a content interface 508 and a virtual reality content selection module 510. In some embodiments, fewer or more modules may be provided to enable the haptic feedback during use of an HMD, which is providing interactivity to an immersive 3D virtual reality environment. }

As per claim 24 Shankar et al depicts in figures 2-5 and discloses: A method for managing and controlling the virtual interaction between a user and a central processing unit { [0006] Electrical signals generated by the micro-sensors are made available at contact pads to which connecting wires can be coupled to extract the sensor signals for transmission from the glove to a microprocessor located in a different part of the glove or external to the glove.}, the virtual interaction method includes controlling the transmission of one or more signals between a glove 150 and the central processing unit, wherein the one or more signals provide interaction between a user environment and an XR environment, the method of controlling the one or more signals between the glove 150 and the central processing unit comprising: providing a microcontroller 162 secured to the glove 150 for facilitating the transmission of the one or more signals between the glove 150 and the central processing unit; transmitting at least one flexure signal from the microcontroller 162 to the central processing unit, wherein the at least one flexure signal represents a degree of bend detected by a flex sensor 158 secured to a finger member of the glove 150 in the user environment; transmitting at least one impact signal from the microcontroller 162 to the central processing unit, wherein the at least impact signal represents an impact in the user environment by at least one input sensor secured to the glove 150; microcontroller 162, glove 150; and transmitting at least one rotation signal from the microcontroller 162 to the central processing unit {[0006] Alternatively, an active wireless transmitter on board an application specific integrated circuit (ASIC) can be embedded in the smart glove to relay real time sensor data to a remote processor. A thin form factor allows the smart glove to be worn by a wide variety of users and in a wide range of situations.}, wherein the at least one rotation signal represents a detected rotation of the glove 150 in at least one of the x, y, and z dimensions by an inertial movement unit 170 secured to the glove 150. { [0032]  Accordingly, the single sensor 170 is able to sense in the Y direction and the X direction using sensors 158a and 158b, respectively, and in the Z direction using sensor 166. }

Official notice is taken of the fact that haptic motors in haptic sensors are notoriously old and well known in the sensory feedback art.  The official is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide a haptic sensor including a motor the sensory feedback system of Shankar et al as modified by Rimon et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a haptic sensor including a motor, which is well within the purview of a skilled artisan and absent an unobvious result, thereby increasing the immersion of the user in the feedback system.

Regarding claim 20 Rimon et al discloses: The sensory feedback system of claim 17, wherein the impact sensor is selected from the group consisting of buttons, force sensing resistors, piezoelectric sensors, and piezoelectric film sensing material. { [0118] Input buttons/sensors 2038 are included to provide an input interface for the user. Any of various kinds of input interfaces may be included, such as buttons, gestures, touchpad, joystick, trackball, etc. }

Regarding claim 21 Rimon et al discloses: The sensory feedback system of 17, wherein the impact sensor receives an input from a user environment and creates an output in the XR environment, wherein the input is an impact with an object in the user environment and the output is a response in the XR environment. { [0048] Such video may be augmented with virtual elements to provide an augmented reality experience, or may be combined or blended with virtual elements in other ways. Though in the illustrated embodiment, two cameras are shown on the front surface of the HMD 102, it will be appreciated that there may be any number of externally facing cameras or a single camera may be installed on the HMD 102, and oriented in any direction. For example, in another embodiment, there may be cameras mounted on the sides of the HMD 102 to provide additional panoramic image capture of the environment. In one embodiment, front facing camera (RCG, and/or depth cameras) may be used to track position, orientation, and motions of hands or gloves of the user. As will be described below, information from the image data captured by the front facing cameras can be used to provide finer resolution and otherwise improved haptic feedback to the user when interfacing with virtual objects. }

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. Applicant asserts in the paragraph bridging pages 3 and 4 the following:
The arguments for overcoming the anticipation rejections of claim 1 based on Shankar are equally applicable to claim 24. Shankar fails to disclose output sensors configured to generate user-experienced sensations.

Contrary to applicant’s assertion the applied prior does disclose “output sensors configured to generate
user-experienced sensations.” As stated supra, in [0064] 
Haptic response processing module uses the virtual object data and virtual space data to calculate corresponding haptic instructions for the peripheral devices 504, the head mounted display 102, and/or the gloves 502 that are in contact or use by the user. 

And as stated in [0032]. 
Thus, the single sensor location can output signals which indicate pressure or compression at the location and the same sensor module 170 will also output flexure in an X-axis or a Y-axis direction.

Therefore contrary to applicant’s assertion the applied prior art does disclose the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd